PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Sarkissian et al. 
Application No. 16/005,266
Filed: June 11, 2018
For: SECURE MULTI-FACTOR TOKENIZATION-BASED SUB-CRYPTOCURRENCY PAYMENT PLATFORM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 14, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, March 17, 2020, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on June 18, 2020.  A Notice of Abandonment was mailed October 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.  

As the Power of Attorney was only recently given to the petition, it is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  See 37 CFR 11.18 and Changes to Representation of Others Before the United States Patent and Trademark Office; Final Rule Notice, 73 Fed. Reg. 47650 (August 14, 2008), 1334 Off. Gaz. Pat. Office 338 (September 9, 2008).  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that it is not correct that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional, petitioner must notify the Office.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given 




on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 3696 for appropriate action in the normal course of business on the reply received April 14, 2022.

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



cc:	Rachel L. Carnaggio
	HOLLAND & HART LLP
	555 17th Street
	Suite 3200
	Denver, CO  80202